Title: To Thomas Jefferson from John Mehegan, 7 October 1785
From: Mehegan, John
To: Jefferson, Thomas


St. Pol de Léon, 7 Oct. 1785. Asks TJ to intervene in behalf of Lister Asquith and the other prisoners. They are suffering from insufficient food, the cold of the prison, and have almost no funds with which to pay for their defense, “the people in whom they confided, having got all the money they had, three poor guineas excepted.” Officers and everyone who saw their condition upon landing at Roscoff acknowledges that they were in desperate circumstances and that “they must either perish at sea … or come into this place.” Without “the least circumstantial proof against them,” they are confined “the same as criminals” and are now deserted by those “who came to get what they could from them.” Sends his regards to John Paul Jones.
